DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 8/30/2021.
Claims 1-20 are pending. Claims 1 and 19 are the base independent claims.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Lee et al (US 2019/0098622 A1), discloses a wireless transmit receive unit (WTRU) that may monitor downlink short transmission time intervals (sTTIs) for a sTTI physical downlink control channel (sPDCCH) region. The WTRU may determine the sPDCCH region from a set of candidates sPDCCH regions for an uplink grant. The sPDCCH may be determined based on a WTRU-specific parameter.
Regarding claim 1, however, Lee at minimum does not disclose the claimed invention that comprises having uplink resource allocation for a first slot on a first serving cell, having uplink resource allocation for at least one of a multiple second slots, wherein the first slot is configured to overlap in time with the multiple second slots being on a different serving cell for PUSCH transmissions, wherein the second serving cell has a larger SCS than the SCS of the first serving cell.  Therefore, Lee does not alone or in combination disclose the claim limitation:  A method of a User Equipment ("UE") device, the method comprising:
being configured with a first serving cell for physical uplink shared channel ("PUSCH") transmissions having a first subcarrier spacing ("SCS") and a second serving cell for PUSCH transmissions having a second SCS, wherein the first SCS is smaller than the second SCS;
having an uplink resource allocation for a first slot on the first serving cell, wherein the first slot overlaps in time with multiple second slots on the second serving cell;
having an uplink resource allocation for at least one of the multiple second slots on the second serving cell that are overlapped by the first slot on the first serving cell;
calculating power headroom ("PH") information for the second serving cell for a first PUSCH scheduled on a first slot of the multiple second slots that fully overlaps with the first slot on the first serving cell; and
transmitting the PH information in an uplink transmission on the first slot on the first serving cell.
Regarding claim 19, the patent scope of the independent limitations is the same as in claim 1.  Therefore, the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619